     Case 5:19-cv-00877-MWF-SHK Document 74 Filed 06/23/21 Page 1 of 1 Page ID #:749




                                                 UNITED STATES DISTRICT COURT
                                                CENTRAL DISTRICT OF CALIFORNIA
   ANTHOLINE FERNANDEZ and RONALD                                          CASE NUMBER:

   FERNANDEZ                                                                       Case No. EDCV 19-877 MWF (SHKx)
                                                            Plaintiff(s)
                                     v.                                     ORDER ON REQUEST FOR APPROVAL OF
                                                                             SUBSTITUTION OR WITHDRAWAL OF
   BRIDGECREST CREDIT COMPANY, LLC                                                      ATTORNEY
                                                         Defendant(s).


         The Court hereby orders that the request of:

BRIDGECREST CREDIT COMPANY, LLC                                Plaintiff  Defendant  Other
                     Name of Party

to substitute David W. Schecter of Miller Barondess, LLP                                                             who is

          Retained Counsel                  Counsel appointed by the Court (Criminal cases only)                    Pro Se

1999 Avenue of the Stars, Suite 1000
                                                                  Street Address


Los Angeles, California 90067                                                                  dschecter@millerbardoness.com
                             City, State, Zip                                                               E-Mail Address

(310) 552-4400                                          (310) 552-8400                                      296251
         Telephone Number                                         Fax Number                                State Bar Number


as attorney of record instead of                 John G. Kerkorian and Stacy Heather Rubin
                                                   List all attorneys from same firm or agency who are withdrawing
Ballard Spahr LLP
1 East Washington Street, Suite 2300, Phoenix , AZ 85004-2555

is hereby             GRANTED                    DENIED

        The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in
this case.



Dated: June 23, 2021
                                                                            MICHAEL W. FITZGERALD
                                                                            United States District Judge




G-01 ORDER (09/17)       ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
